Citation Nr: 0126781	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for residuals of 
compression fractures of the thoracic (dorsal) spine with 
non-radicular low back pain currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1977 to 
April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In February 2000, the Board remanded 
this matter for additional development.  The claim has 
returned following that development, and is ready for final 
appellate review.

In September 1997, the veteran alleged that clear and 
unmistakable error (CUE) existed in the prior RO decisions 
(e.g., April 1988 and October 1988).  In February 2000, the 
Board found that CUE existed only in the October 1988 rating 
decision, and the Board granted a 10 percent evaluation for 
the residuals of the status post minor compression fractures 
of the thoracic vertebrae with demonstrable vertebral 
deformity under 38 C.F.R. § 4.71a, Diagnostic Code 5285, from 
November 1987 (the date of the original claim).  See 38 
C.F.R. §§ 3.105(a), 3.400(k) (2000).  That decision is final.  
See 38 U.S.C.A. § 7104 (West 1991). 

The evidence of record tends to raise the claim of 
entitlement to a total rating based on individual 
unemployability.  See Social Security Disability Award dated 
in September 1997.  See 38 C.F.R. § 4.16(b); VAOPGCPREC 6-96 
(Aug. 16, 1996).  As this claim has not been developed for 
appellate review and is not inextricably intertwined with the 
claim on appeal, it is referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


FINDINGS OF FACT

1. During the pendency of this claim and appeal, the 
veteran's residuals of compression fractures of the 
thoracic (dorsal) spine have been manifest by more than 
slight limitation of motion of the thoracic (dorsal) 
spine, pain, localized tenderness of the spinous 
processes, paraspinal tenderness, some limitation of right 
upper extremity range of motion, and the daily application 
of a TENS unit to the thoracic spine.

2. The veteran's residuals of compression fractures of the 
thoracic (T) spine also include mild compression 
deformities of T6, T7, T8, T9, and T12, with the T7 
vertebral body more involved.  

3. The evidence also demonstrates degenerative joint disease 
of the lumbar spine and sacroiliac joints, pain, moderate 
limitation of motion, chronic paraspinal tenderness, and 
the daily application of a TENS unit to the lumbar spine.

4. VA spine examinations dated in January 1998 and April 2000 
included opinions by the examiners to the effect that the 
veteran would have additional loss of range of motion due 
to flare-ups.  

5. The competent evidence of record does not relate the 
veteran's paresthesias and apparent neuropathy to the in-
service dorsal and lumbar spine injuries, but to non-
service-connected diseases.  


CONCLUSIONS OF LAW

1. Giving the benefit of the doubt to the veteran, the 
criteria for a 20 percent evaluation for residuals of 
compression fractures of the thoracic spine and deformity 
of vertebral bodies T6, T7, T8, T9, and T12 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5291-
5285 (2000).  



2. Giving the benefit of the doubt to the veteran, the 
criteria for a separate 20 percent evaluation for 
degenerative joint disease of the lumbar spine with 
moderate limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claims of required information and evidence.  Pub. 
L. No. 106-475, § 3(a) (codified at 38 U.S.C.A. §§ 5103-5103A 
(West Supp. 2001)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board has considered whether it may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  By virtue of the Statement 
of the Case (SOC) issued by the RO in this matter, and the 
ensuing Supplemental SOCs, in addition to the discussion in 
the Board's previous remand, the veteran has been advised of 
the appropriate rating criteria, and of what the evidence 
must show in order to substantiate his claim for an increased 
rating.  Therefore, the Board believes that VA has satisfied 
its duty under both the VCAA and the new regulation, 
38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  Accordingly, the Board 
finds that there will be no prejudice to the veteran in 
rendering a decision on this appeal.  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  Multiple VA examinations have been performed.  The 
Board finds the most recent orthopedic and neurological 
examinations were adequate concerning the issues at hand, and 
there is no indication, nor has it been contended, that there 
are relevant post-service medical records available that 
would support the veteran's claim and are not of record.  As 
a matter of fact, in February 2000, contemporaneous with 
development on remand, the RO extended to the veteran the 
opportunity to submit additional evidence in support of his 
claim for an increased rating.  The veteran has yet to 
respond.  It is well established that the duty to assist the 
veteran is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. §§ 5103, 5103A.

In view of the foregoing, the Board finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The United States Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Procedural History

Retrospectively, in April 1988, the RO awarded service 
connection for status post minor compression fracture of 
T(horacic)12 vertebra, healing, and minor compression 
fracture of T6 vertebra, old, effective from November 1987, 
based on the service medical records.  The back disability 
was assigned a non-compensable rating under Diagnostic Codes 
(DCs) 5291-5285.  In October 1988, the RO confirmed the prior 
rating determination with evidence of intermittent pain, 
stiffness, and deformity of T6-T9 and T12 as shown on VA 
examination.

In February 1996, the veteran filed a claim for increased 
compensation for the service-connected back disability.  The 
September 1996 rating action awarded a 10 percent evaluation 
for decreased range of motion, spinal tenderness, and mild 
compression injury to vertebral bodies T6, T7, T8, and T9 
under DCs 5291-5285.  The veteran filed a timely notice of 
disagreement in March 1997.  Based upon additional 
development, the July 1997 rating action established 
entitlement to an increased evaluation of 20 percent for the 
residuals of back injuries to encompass both the thoracic and 
lumbar spines under 38 C.F.R. § 4.71a, DCs 5292-5285, based 
on limitation of motion of the lumbar spine with chronic 
pain.  In September 1997, the veteran perfected the appeal 
for an increased evaluation asserting that his back condition 
warranted a higher evaluation.  

Applicable Law and Regulations

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities (hereinafter, "the 
Schedule") which is based on the average impairment of 
earning capacity attributable to specific injuries.  See 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. §§ 4.1, 
4.10.  Each disability must be viewed in relation to its 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  See 38 C.F.R. § 4.1.

Medical reports must be interpreted in light of the entire 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
See 38 C.F.R. § 4.2.  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40. 

Factors of disability of the joints reside in the reductions 
of their normal excursion of movements in different planes.  
Consideration is to be given to the following conditions: (a) 
less movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; (e) 
incoordination and impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing or weightbearing.  See 38 C.F.R. § 4.45. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(b)). 

38 C.F.R. § 4.14 admonishes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the U.S. Court of Appeals for Veterans Claims 
(formerly known as the U.S. Court of Veterans Appeals) held 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  See 
Id. at 261-62; VAOPGCPREC 23-97, para. 3 (July 1, 1997).  

Legal Analysis

As established in the February 2000 Board decision, the 
demonstrable deformity of the thoracic (dorsal) spine (e.g., 
mild compressive injury to T6, T7, T8, T9, and T12, with the 
T7 vertebra more involved) is evaluated as 10 percent 
disabling under DC 5285.  See 38 C.F.R. § 4.71a.  The 
Schedule provides that this evaluation is added to any other 
rating for definite limitation of motion or muscle spasm of 
the affected part.  Thus, the currently assigned 20 percent 
evaluation for residuals of compression fractures of the 
thoracic (dorsal) spine with non-radicular low back pain 
provides only a 10 percent evaluation for other 
manifestations attributed to the dorsal and lumbar spines.  
In that regard, the question that remains is whether an 
evaluation higher than 10 percent is warranted for other 
residuals of the compression fractures of the thoracic spine 
with non-radicular low back pain.  

The Board has considered whether it is appropriate to rate 
the thoracolumbar spine disability as one disability under 
DCs 5010-5003 for degenerative arthritis.  The Schedule 
provides that, for the purpose of rating a disability from 
arthritis, the dorsal vertebrae and the lumbar vertebrae are 
considered groups of minor joints, ratable on parity with 
major joints.  A 20 percent evaluation under these diagnostic 
codes is not warranted unless there is involvement 
(degenerative joint disease or degenerative arthritis) of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  In this instance, 
the spine disability presents with no degenerative arthritis 
of the dorsal spine and only minimal degenerative arthritis 
of the lumbar spine as depicted on x-ray.  Therefore, a 20 
percent evaluation is not warranted under DCs 5010-5003.  
Hence, the Board advances its discussion to consider other 
applicable diagnostic codes.  

The Court decision in Esteban appears applicable to this 
claim, as the veteran's service-connected spine disability 
presumably consists of musculoskeletal, neurological, 
degenerative, and post-traumatic impairments involving both 
the thoracic (dorsal) and lumbar portions of the spine, which 
may or may not be derivative of the same in-service injury.  
Therefore, the Board will proceed to discuss not only whether 
an increased rating is warranted for the spine disability but 
also whether separate disability ratings are appropriate 
considering the subjective and objective manifestations of 
the thoracic and lumbar spine injuries and the degree of 
functional impairment attributed thereto.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Following a focused and comprehensive review of the claims 
folder and the applicable law and regulations, the Board 
determines that an increased evaluation is warranted 
accounting for any other residuals manifested by the thoracic 
(dorsal) and lumbar spines.  In an effort to distinguish the 
degree of disability associated with the spinal segments, the 
Board will discuss each separately.  

A. Dorsal spine 

The Schedule provides that the residuals of a vertebral 
fracture without cord involvement with abnormal mobility 
requiring a neck brace (jury mast) warrant a 60 percent 
evaluation.  In other cases, the residuals are rated in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  Note:  Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebra of an adjacent segment.  See 38 C.F.R. § 4.71a, 
DC 5285.  

A 10 percent evaluation is also warranted for moderate, as 
well as severe limitation of motion of the dorsal spine, 
under DC 5291.  A noncompensable evaluation is warranted for 
slight limitation of motion.  Id. 

The evidence of record consists of private, Social Security 
Administration (SSA), and VA treatment records.  In relevant 
part, a July 1994 VA outpatient treatment record reflects 
compression fractures of the thoracic spine and tenderness at 
T6.  The diagnosis was old compression fracture T6/T12 with 
post-traumatic osteoarthritis.  The October 1994 report of 
MRI of the thoracic spine revealed a mild compression injury 
to the vertebral bodies at T6-T9 and most obvious at T7.  
There was a 20-30 percent loss of height of the T7 vertebral 
body.  At T8-9, there was a small central focal disc 
herniation mildly indenting the ventral aspect of the thecal 
sac.  There was no compromise of the cord, the recesses, or 
the foramina.  The spinal cord appeared normal at all imaged 
levels.  VA entries dated in February 1996 reflect, inter 
alia, hypersensitivity at T11-L(umbar) 2 spinous processes 
and increased pain at T12-L1 on palpation.  There was 5/5 
motor strength in the upper extremities with variable 
findings on sensory examination, and limited range of motion.  
The veteran attended physical therapy and used pain 
medications, anti-inflammatories, as well as a TENS unit to 
the mid and lower back.  The diagnostic impression was 
probable facet syndrome at T11-L1 and decreased flexibility 
for the trunk.  

The April 1997 peripheral nerves examination reflects, inter 
alia, that the reflexes and strength in the upper extremities 
were normal.  There was no evidence of sensory level.  
However, there was a subjective decreased sensation to 
pinprick in the areas of T5-T6, and T11-T12.  In relevant 
part, the April 1997 VA examination for diseases/ injuries of 
the spinal cord reflects that normal sensation was intact 
bilaterally to the upper extremities.  Power examination 
disclosed 4+ to 5/5 strength to all muscle groups 
bilaterally, with full range of motion.  The reflexes were 
1+/2+ and symmetric.  The diagnostic impression was fractures 
of the upper and lower thoracic spine.  

Disability determinations from SSA dated in May 1996, July 
1996, September 1997, and October 1997 reflect that the 
veteran was awarded Supplemental Security Income (SSI) 
benefits in September 1997.  SSA established that the veteran 
had been disabled since October 1994.  In relevant part, that 
evidence consisted of VA and private records that revealed 
treatment of non-service connected disabilities, to include 
an adjustment disorder with depressed mood; alcohol abuse in 
continuous and sustained remission; migraines; chronic ear 
pain; facial neuritis; and, the service-connected chronic 
back pain.  More specifically, the evidence consisted of an 
orthopedic evaluation by Dr. A.W. in May 1997 that disclosed 
face, head, and ear injuries from a postservice electrical 
explosion.  Dr. A.W. also noted that the veteran was unable 
to abduct the right arm beyond 100 degrees.  X-rays of the 
thoracic spine revealed T1 to L1 with slight loss of the 
vertebral body height of T7.  That report reflects that the 
loss of vertebral body height might be related to slight 
osteopenia, and there was no corresponding paraspinal soft 
tissue swelling to suggest an acute process. 

The January 1998 VA spine examination revealed right shoulder 
abduction only to 90 degrees.  The examiner noted that with 
flare-ups (of the back condition) the veteran might have 
decreased range of motion, but that that could not be 
quantified further without examining the veteran at such 
times.  The relevant diagnostic impression was status post 
thoracic compression fractures, by history, with ongoing 
pain.  In July 1998, the veteran complained of, inter alia, 
continued interscapular back pain.  He medicated with 
Percocet daily and applied heat to the affected areas.  Motor 
strength was unchanged.  The deep tendon reflexes were 2+.  
The diagnostic impression was chronic back pain with sciatic 
type symptoms, left greater than right.  

In September 1999, the veteran complained of, inter alia, 
spasms up and down his left low back to upper back area.  The 
report of MRI reflects the history of lower left-sided 
thoracic paraspinal and spinal tenderness.  The MRI and X-
rays of the thoracic spine dated in September 1999 revealed a 
mild loss of T7 vertebral body height and minimal loss of T8 
and T9 vertebral body height.  There was no significant 
interval change from May 1997.  There was a right paracentral 
disk herniation at the T8-9 level with effacement of the 
ventral subarachnoid space and mild flattening of the right 
side of the thoracic spinal cord at that level.  There was no 
destructive lesion or degenerative change.  

In November 1999, the veteran was involved in a motor vehicle 
accident.  He collided with another car doing about 30 mph.  
He was wearing a seat belt, and he denied loss of 
consciousness.  He did not feel that he was hurt badly at the 
time of the accident, but several hours later he developed 
left-side neck and shoulder pain in addition to mild left 
lower back pain.  On examination, the neck was stiff with 
full range of motion, with tenderness in the left-sided 
cervical trapezius muscle.  In relevant part, there was 2+ 
tenderness over T9-11.  Upper extremity strength was intact.  
The assessment reflects, inter alia, left cervical trapezius 
spasm/shoulder pain and neck stiffness that appeared to be 
all muscular.  The report reflects that the examination was 
fairly benign and that the X-ray films of the cervical spine, 
shoulder, and thoracolumbar spine were without any new 
findings.  

In pertinent part, a December 1999 VA outpatient treatment 
record reflects that tenderness over the lower thoracic was 
rather impressive and correlated with a T8-9 disc bulge that 
was pressing on the subarachnoid space, as shown on earlier 
diagnostic radiographs.  

The report of the April 2000 VA neurological 
disorders/miscellaneous examination reflects that the claims 
file was available and reviewed.  The veteran related the 
various thoracic and lumbar spine injuries in service as well 
as the postservice electrical explosion that affected his 
hearing.  He stopped working in January 1991 because his 
physicians told him that he could not resume his prior 
occupation as a lineman.  Since there was nothing else he 
could do and because of the severe ear pain, he stopped 
working.  The motor examination demonstrated normal tone, 
power, and bulk in the upper limbs.  The deep tendon reflexes 
were normal in the upper limbs.  There was tenderness in the 
mid back on palpation, and there was no paravertebral spasm.  
He reported having flare-ups daily.  In relevant part, the 
diagnostic impression was chronic mid back pain for over 22 
years.  The examiner noted that the mid back pain was likely 
musculoskeletal in nature, as there was no radicular 
component to this and was best evaluated by an orthopedic 
examiner.  

The report of the April 2000 VA spine examination reflects 
that the veteran's claims file was extensively reviewed.  
Reports of lumbar and thoracic MRI, needle EMG examination, 
nerve conduction studies, multiple cervical, thoracic and 
lumbar X-rays, as well as the previous compensation and 
pension examinations of both neurological and orthopedic 
origin were reviewed.  The examiner noted that the veteran 
had undergone multiple trials of physical therapy, TENS unit, 
corset, back brace, pain medications, as well as multiple X-
rays, MRI's, ENT examination and clinical assessments offered 
by this examining physician.  On examination, the veteran 
complained of back pain, both of the upper level between the 
shoulder blades and the lower level, and right above the 
buttocks bilaterally, non-radiating.  The veteran denied any 
neurological symptoms on examination.  He medicated with 
Flexeril, narcotics for pain, anti-inflammatory nonsteroidals 
and other unrelated medications.  He was not receiving any 
therapies at that point.  He was not working.  He was living 
off a settlement from a work-related injury.  He was 
attending school.  He drove approximately two hours a day, 
which worsened his back condition.  

Regarding his thoracic spine, the examiner noted that there 
were no obvious abnormalities.  There was no kyphosis, 
lordosis, or scoliosis.  There was no point tenderness 
throughout the spinous process examination of the thoracic 
spine, except perhaps at the T7 or T8 level, although this 
was difficult to determine.  When asked to look at the 
ceiling, the veteran extended his neck and attempted not to 
move his back.  When his hips were held in position and he 
was asked to stretch his back, he was unwilling to do so 
because of anticipated back pain.  He did not complain of 
back pain when rotating and having his hips fixed in one spot 
in place.  The examiner concluded that the veteran complained 
of thoracolumbar pain and that it was very difficult to 
differentiate as to which was then his biggest complaint.  It 
was noted that the veteran drove approximately two hours a 
day, which contributed to his discomfort.  The examiner noted 
that there were no objective indications of the extent of the 
veteran's pain, other than his subjective limitation of range 
of motion.  There were no obvious manifestations of 
functional impairment of the movement of the spine secondary 
to this pain, except perhaps a mild decrease in spine 
extension, which might become a problem further down the 
road, but was definitely not severely disabling at that time.  
The examiner opined that functional impairment secondary to 
the compression fractures of the thoracic spine might or 
might not affect his lumbar spine functioning.  He added 
that, with flare-ups, it was likely that the range of motion 
would be further restricted, but it was not possible to 
accurately estimate this additional loss of range of motion 
without examining the veteran at the time of any flare-ups.  

In sum, the thoracic (dorsal) spine disability is not 
manifested by X-ray findings of degenerative arthritis.  
Therefore, a separate 10 percent evaluation is not warranted 
for the residuals of compression fractures of the dorsal 
spine under DCs 5010-5003.  See 38 C.F.R. §§ 4.7, 4.71a.  
Consideration under DC 5293 for intervertebral disc syndrome 
is not warranted, as the April 2000 VA neurological 
examination ruled out a thoracic radiculopathy remarking that 
the chronic mid back pain was likely musculoskeletal in 
nature.  Id.  On the other hand, the evidence of record 
demonstrates slight limitation of thoracic (dorsal) spine 
motion with occasional to daily exacerbations of pain and 
flare-ups, chronic mid back pain, localized tenderness of the 
spinous processes, paraspinal tenderness, pain between the 
shoulder blades, intermittent limitation of abduction of the 
right shoulder, the chronic use of narcotics, the daily 
application of a TENS unit, and a diagnosis of post-traumatic 
osteoarthritis of the spine.  Regulations provide that 
additional functional limitation must be addressed whenever 
an evaluation is based upon limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra; VAOPGCPREC 36-
97 (Dec. 12, 1997).  

In that regard, the VA examiner in January 1998 opined that 
the veteran might have decreased range of motion with flare-
ups.  The April 2000 VA neurological disorders/miscellaneous 
examination reflects that, by the veteran's report, that the 
flare-ups occurred several times a day.  The VA examiner in 
April 2000, following the VA spine examination, opined that 
the functional impairment secondary to the compression 
fractures of the thoracic spine may or may not affect the 
veteran's lumbar spine functioning.  The Board construes this 
statement to suggest that the impairment attributed to the 
dorsal spine disability is more than slight and recognizes 
that the predominant symptoms of the back disability are 
related to the lumbar spine.  In April 2000, the examiner 
noted that any weakened motion, incoordination or 
fatigability noted on the examination could not be further 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  Even though the 
examiners in 1998 and 2000 noted that it was not possible to 
accurately estimate this additional loss of range of motion 
without examining the veteran at that time, both examiners 
opined that, with flare-ups, it was possible that the range 
of motion would be further restricted, without distinguishing 
between the dorsal and lumbar spines.  See 38 C.F.R. §§ 4.40, 
4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event.  See 38 U.S.C.A. § 5107(b) (old and new); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the 
frequent flare-ups with the acknowledged potential for 
additional limitation of motion, subjective reports and 
objective findings of pain in the mid back, pain between the 
shoulder blades, intermittent limitation of motion of the 
right shoulder, paraspinal tenderness, physical therapy, as 
well as the use of narcotics and a TENS unit to the mid back, 
the Board resolves all reasonable doubt in favor of the 
veteran as to the severity of the thoracic (dorsal) spine 
disability, to find that the dorsal spine disability presents 
with more than slight limitation of motion, sufficient to 
warrant a 10 percent evaluation under DC 5291 for moderate 
limitation of thoracic (dorsal) spine motion.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a.  

Because the regulations provide that a 10 percent evaluation 
under DC 5285 for vertebral deformity is added to any other 
evaluation for limitation of motion for the affected part, 
the thoracic (dorsal) spine disability is now evaluated as 20 
percent disabling.  See 38 C.F.R. §§ 4.14, 4.25(b), 4.71a, 
DCs 5291-5285.  At this juncture, the Board observes that 
even if the evidence demonstrated severe limitation of motion 
of the dorsal spine, the veteran would be entitled to only a 
20 percent evaluation for the dorsal spine disability as a 
whole, as the 10 percent evaluation under DC 5291 also 
applies to severe limitation of dorsal spine motion.  Once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  

In the absence of residuals of the vertebral fracture causing 
abnormal mobility of the thoracic (dorsal) spine requiring 
the use of a neck brace, or ankylosis thereof, an evaluation 
in excess of 20 percent is not warranted for the dorsal spine 
disability.  See 38 C.F.R. §§ 4.7, 4.71a, DCs 5285 and 5288.  
Therefore, the residuals of compression fractures of the 
thoracic (dorsal) spine with deformity of vertebral bodies 
T6, T7, T8, T9, and T12 are appropriately evaluated as 20 
percent disabling under DCs 5291-5285.  See 38 U.S.C. §§ 
1155, 5107(b) (West 1991); VCAA § 4, (codified as amended at 
38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

B. Non-radiating low back pain

Having determined that the residuals of the compression 
fractures of the thoracic (dorsal) spine with deformed 
vertebral bodies warrant a 20 percent evaluation, the Board 
must now determine whether a separate evaluation is warranted 
for the lumbosacral spine complaints, as distinguished from 
the thoracic (dorsal) spine complaints.  See Esteban v. 
Brown, supra; 38 C.F.R. § 4.14.  

In retrospect, the service medical records reveal that the 
veteran sustained injuries to both the thoracic and lumbar 
spine areas during military service.  In June 1978, he 
injured his low back in a swimming accident.  The diagnosis 
was low back strain.  He was involved in an automobile 
accident in July 1978, with exacerbation of low back pain and 
fracture of the right clavicle.  In September 1978, the 
veteran was involved in another automobile accident.  He 
sustained minor compression fractures of the T6, T7, T8, and 
T9 vertebrae.  In November 1978 and January 1979, he was 
evaluated for low back pain.  As noted in the previous 
section, in July 1997, the RO resolved all reasonable doubt 
in favor of the veteran, to service connect the lumbosacral 
spine complaints as being related to the swimming and 
automobile injuries in-service.  

After a full review of the evidence, which consists of 
private, SSA, and VA treatment records, the Board determines 
that the lumbar spine disability warrants a separate 
evaluation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.14.  
Specifically, the evidence of record reflects that the lumbar 
spine disability may be attributed to a separate injury in 
service and is manifested by degenerative changes, in 
addition to limitation of motion, chronic paraspinal 
tenderness/paravertebral tenderness, and frequent flare-ups 
as reported by the veteran.  See Esteban, supra; 38 C.F.R. 
§ 4.71a.  

A 10 percent evaluation is warranted for arthritis due to 
trauma, substantiated by x-ray findings, with limitation of 
motion objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, DCs 5010-5003.

A 10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine under DC 5292.  A 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent evaluation is warranted for 
severe limitation of motion of the lumbar spine.  Id.  

During this claim and appeal, the lumbar spine disability has 
been characterized/ diagnosed as "rule out" low back strain 
in July 1994; chronic low back pain, status post 1978 motor 
vehicle accident with fractures in December 1995 and February 
1996, chronic mechanical low back pain with muscle 
ligamentous strain and low back syndrome in April 1996; 
chronic low back pain in May 1996; non-radicular back pain 
and a questionable sensory defect in the right lower leg in 
April 1997; severe chronic low back pain status post 
compression fracture, and post-traumatic arthritis of the 
lumbar spine in May 1997; status post thoracic compression 
fractures by history with ongoing pain and decreased range of 
motion and evidence of bilateral lower extremity numbness in 
January 1998; chronic back pain with sciatica-type symptoms, 
left greater than the right in July 1998; and chronic low 
back pain with minimal disease and chronic treatment with 
Percocet in September and November 1999.  X-rays of the 
lumbosacral spine dated in December 1995 and February 1996 
reflect very early degenerative joint disease of the 
sacroiliac joints, minimal degenerative joint disease in the 
lumbosacral spine, minimal degenerative changes involving the 
facet joints of L5-S1 and L4-5, and good alignment of the 
vertebral bodies.  The MRI of the lumbar spine in September 
1999 revealed minimal disc bulge at the L4-5 level.  X-rays 
of the lumbosacral spine following a minor motor vehicle 
accident in November 1999 were entirely normal.  

The report of the April 2000 VA neurological 
disorders/miscellaneous examination reflects, by the 
veteran's report, that the low back pain could be aggravated 
just about by turning his body in any direction, bending down 
to put his shoes on, lifting weights more than 20 pounds, and 
standing or sitting for more than 20 minutes.  He 
characterized the back pain as nagging.  With flare-ups, 
which he said occurred several times a day, the pain 
increased to about 8-9 on a scale of 1-10.  This evidence 
alone tends to suggest that the veteran would be more than 
slightly disabled by the lumbar spine symptoms during those 
occurrences.  On clinical evaluation, there was tenderness in 
the upper lumbar on palpation, without paravertebral spasm.  
He demonstrated radicular symptoms down the lower limbs on 
straight leg raises.  The toe and heel walk was somewhat 
limited, with the veteran complaining of pain on the 
maneuver.  It is important to note that the VA examiner 
remarked that the examination was performed during a 
relatively quiescent time, and not during a flare-up.  

At this juncture, the Board takes note of the observations 
made by the VA examiner during the April 2000 VA spine 
examination performed six days later.  The veteran's gait was 
normal and he did not use any assistive devices.  That 
examiner noted that forward flexion was approximately 70 
degrees before the veteran needed to stop because of back 
pain.  Extension was severely limited to approximately 
10 degrees.  Lateral flexion was severely decreased to 
perhaps 10 or 20 degrees, bilaterally.  The examiner remarked 
that the limited flexion and extension on range of motion of 
the lumbar spine was mostly subjective and secondary to 
anticipated pain.  He opined that there were no obvious 
manifestations of functional impairment of the movement of 
the spine secondary to the pain, except perhaps a mild 
decrease in spine extension, which might become a problem 
further down the road, but was definitely not severely 
disabling at that time.  The Board observes that this same 
examiner recorded that the veteran had multiple trials of 
physical therapy, TENS unit, corset, back brace, pain 
medications, and examinations.  

In that regard, the Board takes note of the private and VA 
treatment records that predate the April 2000 VA 
examinations, which reflect mild to moderately severe 
limitation of motion on certain maneuvers.  The July 1988 VA 
examination for compensation and pension purposes reflects 
that flexion of the thoracic/lumbar spine was 95 degrees.  
Extension was to 35 degrees.  Lateral bending was to 
40 degrees.  Rotation was to 50 degrees.  The veteran 
complained of intermittent muscle pain and stiffness.  In 
September 1994, the veteran could bend forward with his 
fingers only reaching the level of his knees, with pain in 
the back.  Extension and lateral flexion could be carried 
out, but with pain.  In February 1996, the veteran manifested 
moderate loss of flexion, rotation, and side bending with a 
major loss of extension due to increased pain at the end 
range.  It was noted that the veteran's range of motion was 
always limited secondary to pain.  The veteran manifested a 
stiff gait.  The April 1996 private examination performed by 
Rome Medical Group, P.C., for Social Security disability 
purposes reflects that the veteran was only able to bend to 
45 degrees and lateral flexion was to 20 degrees bilaterally.  
That physician noted that, due to persistent back pain and 
the veteran's difficulty in maintaining a position for a 
prolonged period of time, the veteran did not seem to be a 
candidate for an occupation demanding prolonged sitting, 
prolonged standing, or prolonged ambulation, or maintaining 
posture for a prolonged period of time. 

The May 1996 VA joints and spine examination demonstrated 
that lumbar spine flexion was decreased to 30 degrees.  
Extension was decreased to 5 degrees.  The examiner noted 
that all ranges were limited secondary to pain.  A July 1996 
physical therapy entry reflects that the veteran's rotation 
was limited by 60 percent and that forward flexion was 
characterized by pain at the start of lumbar flexion.  The 
April 1997 VA peripheral nerves examination reflects that the 
veteran had problems with walking and sitting for prolonged 
periods of time.  The May 1997 VA diseases/injuries of the 
spinal cord examination reflects that forward flexion was to 
95 degrees.  Extension was limited to 15 degrees.  Lateral 
flexion was limited to 15 degrees.  Rotation was limited to 
30 degrees.  The veteran manifested an antalgic gait. 

Further, a private examination by Dr. A.W. for Social 
Security disability purposes revealed lumbar flexion to 45 
degrees and no extension due to pain.  The January 1998 VA 
spine examination report reflects a marked decrease in motion 
of the lumbar spine on forward flexion from 0 to 45 degrees, 
and that the veteran was not then experiencing a flare-up.  
Lateral bending was 0 to 15 degrees to the right and 0 to 18 
degrees on the left.  The July 1998 VA neurological disorders 
examination report indicates, inter alia, that the 
examination was remarkable for subjective low back and left 
leg pain.  The veteran reported discomfort after standing or 
sitting for extended periods (approximately 20-30 minutes).  
In September 1999, a VA physician noted that the plain films 
and CT of the lumbar spine did not reveal much with the 
veteran having rather impressive pain on examination and 
subjectively that appeared to be worsening.  While there is 
no indication as to whether these earlier examinations were 
accorded during a flare-up, for the most part, these 
examinations demonstrate more disability than that shown on 
the April 2000 VA spine examination.  Now, the Board must 
consider the application of 38 C.F.R. §§ 4.40 and 4.45 when 
determining the appropriate evaluation for a disability based 
on limitation of motion.  See also 38 C.F.R. § 4.59; DeLuca 
v. Brown, supra; VAOPGCPREC 36-97.

Having reviewed multiple examinations which demonstrate not 
only limited range of motion of varying degrees but 
paraspinal tenderness, degenerative changes of the lumbar 
spine, interference with sitting and standing, and continuous 
treatment (e.g., narcotic use, anti-inflammatory 
nonsteroidals, Flexaril, multiple trials of physical therapy, 
a TENS unit, heat, a corset, and a back brace) as reflected 
in 1996, 1999, and 2000, the Board returns to the opinion 
expressed by the VA examiner in January 1998.  That examiner 
opined that the veteran might have decreased range of motion 
with flare-ups.  The April 2000 VA neurological 
disorders/miscellaneous examination reflects, by the 
veteran's report, that he has flare-ups several times a day 
and that turning his body in just about any direction 
aggravated the back pain.  With that in mind, the Board 
observes that the VA examiner who performed the April 2000 VA 
spine examination opined, not only that the functional 
impairment secondary to the compression fractures of the 
thoracic spine may or may not affect the veteran's lumbar 
spine functioning, but that it was likely that the range of 
motion would be further restricted with flare-ups.  

The Board stresses that, while both examiners (i.e., 1998 and 
2000) noted that it was not possible to accurately estimate 
this additional loss of range of motion without examining the 
veteran at the time of the flare-up, the linchpin is that 
both examiners opined that, with flare-ups, it was likely 
that the range of motion would be further restricted.  See 38 
C.F.R. §§ 4.40, 4.45.  Notwithstanding the fact that the 
veteran's subjective response to pain results in further 
inhibition of his range of motion, the evidence demonstrates 
more than slight limitation of motion of the lumbar spine as 
manifested by degenerative changes, pain on motion, 
tenderness of the lumbar spinous processes, and chronic 
paraspinal tenderness requiring various treatment modalities 
on a chronic basis with some to no relief of the pain.  

As the evidence tends to warrant an evaluation for at least 
moderate limitation of lumbar spine motion with degenerative 
joint disease, the Board reflects upon the mandate of 38 
C.F.R. § 4.14 to avoid rating the same manifestations of a 
disability under different diagnostic codes.  In that regard, 
the Board turns to the observations of the VA examiner in 
April 2000, reflecting that it was very difficult to 
differentiate which was the bigger complaint, the dorsal 
spine or the lumbar spine.  Indeed, beyond the degenerative 
joint disease of the lumbar spine with more pronounced 
limitation of motion, all other manifestations of the 
thoracolumbar spine disability are the same or 
musculoskeletal in nature.  However, the Board takes note of 
the various injuries sustained to the low back in service, 
and the diagnoses as distinguished from the injury to the 
thoracic spine, to determine that the injuries are distinct.  
The manifestations of degenerative joint disease with 
moderate limitation of motion, albeit based on subjective or 
anticipated pain, must be rated separately.  In this regard, 
the Board resolves all reasonable doubt in favor of the 
veteran to find that a separate 20 percent evaluation under 
DC 5292 is warranted for degenerative joint disease of the 
lumbar spine with moderate limitation of motion due to pain 
and flare-ups.  See DeLuca, supra; 38 U.S.C.A. §§ 5107, 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a; Gilbert, 
supra.  

As the veteran's disability is not presently manifested by 
objectively confirmed severe limitation of lumbar spine 
motion; or severe sacroiliac injury and weakness; or severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is not warranted.  See 38 C.F.R. § 4.71a, DCs 5292, 5294, and 
5295.  

Next, the Board considers whether a higher rating is 
warranted under Diagnostic Code 5293 for the veteran's 
sciatica type symptoms.  To warrant a 40 percent disability 
evaluation under DC 5293, the veteran must experience severe 
recurring attacks of intervertebral disc syndrome, with 
intermittent relief.  Since the most recent VA spine 
examinations in April 2000 reflect that it was doubtful that 
the compression fractures at the thoracic level could cause 
secondarily an L5 radiculopathy and lumbar pain, further 
consideration of any radiculopathy is limited to the lumbar 
spine.  Despite the clinical records that reflect chronic 
complaints of sciatic type pain in the lumbar spine down the 
left leg and occasionally into the right leg with numbness of 
the left toes and decreased deep tendon reflexes in the ankle 
beginning in 1993, the October 1994 MRI of the lumbar spine 
was interpreted as normal.

It is important to note that the VA spine examination dated 
in January 1998 not only reflects that sensation was grossly 
intact and symmetric, but also that the reported symptoms of 
bilateral lower extremity numbness did not appear to be 
obviously in a dermatomal distribution.  The March 1998 CT 
scan of the spine revealed very small disk bulges at L3-4 and 
L4-5, with no evidence of neural compression.  While the July 
1998 VA neurological examination reflects that the veteran's 
sensory findings were not clearly dermatomal and that they 
would most closely correlate to L5-S1, that examiner also 
reported that there were no findings of motor impairment or 
lumbar radiculopathy on CT examination.  The September 1999 
MRI of the lumbosacral spine showed minimal disk bulge at L4-
5, without any disk herniation.  The MRI was interpreted as 
negative.  The February 2000 EMG/nerve conduction studies 
were negative for acute lumbosacral radiculopathy. 

Notwithstanding the opinion of the VA examiner following the 
April 2000 spine examination, which reflects that the veteran 
presented with adequate pathology to support his sensory 
symptoms (e.g., decreased light touch and sensation in an L5 
distribution) and that the extensive needle EMG and nerve 
conduction study was consistent with a chronic L5 
radiculopathy and perhaps an early neuropathy of the distal 
lower extremities, the EMG showed no signs of any acute 
radiculopathy.  The Board, having considered all the 
foregoing clinical records, attaches greater probative weight 
to the April and May 2000 VA neurology reports, which, based 
on a review of the record, ultimately concluded that, against 
the veteran's background history of alcohol abuse in the past 
and a reported diagnosis of hepatitis C, the clinical and 
diagnostic testing indicated a sensorimotor 
polyneuropathy/length dependent polyneuropathy.  The Board 
emphasizes that the VA examiner added, in May 2000, that 
superimposed lumbosacral radiculopathies were very unlikely, 
given the negative MRI and the EMG results.  Therefore, an 
evaluation under DC 5293 is not warranted, as the symptoms 
(e.g., decreased sensation to light touch, decreased deep 
tendon reflexes in the lower extremities, and bilateral 
numbness in both feet) have been distinguished and are not 
reflective of radiculopathy, nor have they been attributed to 
the thoracolumbar spine disabilities.  

Consequently, in the absence of cord involvement associated 
with the residuals of a vertebral fracture that affects the 
lumbar spine, a higher evaluation on that basis is not 
warranted.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5285.  Hence, the 
Board determines that the lumbar spine disability manifested 
by degenerative joint disease and moderate limitation of 
motion due to pain and flare-ups is more appropriately 
evaluated as 20 percent disabling under DC 5292.  See VCAA 
§ 4, (codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.7, 4.14, 4.71a.  

Other considerations

The Board has considered the fact that the veteran was 
involved in a minor motor vehicle accident in November 1999, 
and that the clinical findings associated with that accident 
were minimal.  The evidence of record does not demonstrate 
that the motor vehicle accident exacerbated the service-
connected thoracolumbar disabilities.  The clinical findings 
in November 1999 were essentially the same as those in 
September 1999, except for the neck/cervical trapezius 
spasms, shoulder pain, and neck stiffness that appeared to be 
all muscular as reported by the examining physician.  The 
Board stresses that the physician described the examination 
as fairly benign.  Although the veteran complained of back 
pain between his shoulder blades and lower level right above 
his buttocks bilaterally on VA spine examination in April 
2000, those findings were consistent with examinations 
predating November 1999.  At most, the evidence showed a 
marginal but acute and transitory increase in mid and low 
back symptoms.  Therefore, a remand for an examination to 
consider the impact of that minor motor vehicle accident (as 
reported by the veteran) on the veteran's service-connected 
disability is not warranted.  See Soyini v. Derwinski, supra.  

In reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  The Board has considered whether a higher 
evaluation on an extraschedular basis is warranted for the 
thoracolumbar spine disabilities.  See 38 C.F.R. § 
3.321(b)(1).  In this instance, the evidence of record fails 
to demonstrate a basis for an extraschedular evaluation.  
There is no evidence on appeal that the veteran's service-
connected thoracolumbar spine disabilities exclusively are so 
severely disabling to result in either marked interference 
with employment or frequent periods of hospitalization, or 
that they otherwise present an exceptional or unusual 
disability picture to prevent the use of the regular rating 
Schedule.

In this regard, the Board first stresses that the veteran 
presents with other non-service-connected disabilities (e.g., 
chronic migraines and bilateral ear pain) which impair his 
ability to work, as well as length dependent polyneuropathy, 
which affects his lower extremities, and an adjustment 
disorder with depressed mood, a history of alcohol abuse, 
facial neuritis, and a recent diagnosis of hepatitis C.  
Second, the Board has considered the evidence of record, the 
majority of which was generated by the veteran for the sole 
purpose of seeking an increased rating.  Therefore, those 
examinations cannot be cited as the source of frequent 
hospitalizations.  

Third, the veteran worked with back complaints until a work-
related accident in 1990 resulted in bilateral ear pain and 
recurrent migraine headaches.  The Board has considered that 
the veteran is unable to sit or stand for prolonged periods, 
that he currently drives approximately 2 hours a day to 
attend college, and that the driving aggravates his back 
disability.  However, these findings are not so unusual or 
exceptional to warrant an extraschedular evaluation on those 
bases.  Considering the fact that the veteran has been 
awarded a 20 percent evaluation for the residuals of 
compression fractures of the thoracic spine with mild 
compression deformities of T6, T7, T8, T9, and T12 as well as 
a 20 percent evaluation for the chronic low back pain with 
degenerative changes, the Board finds that the present degree 
of disability does not render impractical the application of 
the regular schedular standards.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  

Even though the September 1997 Social Security determination 
for SSI benefits established that the veteran lacked a 
residual functional capacity and that he was not able to 
perform his past relevant work as a lineman because of his 
disabilities (e.g., bilateral ear pain, limitation of motion 
of the back with herniated disc at T7 and degenerative 
changes, and recurrent migraine headaches), that is not the 
standard on which the VA determines entitlement to an 
extraschedular evaluation.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  As noted in the Introduction to 
this decision, the claim of entitlement to a total rating 
based on individual unemployability under 38 C.F.R. § 4.16(b) 
has been referred to the RO for development.  Last, the RO 
provided the veteran with the law governing the assignment of 
an extraschedular evaluation in the July 1997 statement of 
the case.

Finally, we note that, in February 2000, the RO extended to 
the veteran an opportunity to submit additional evidence in 
support of his claims.  The veteran did not submit any 
additional evidence.  Under such circumstances, further 
discussion of an extra-schedular rating is not necessary.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 20 percent evaluation for the residuals of compression 
fractures of the thoracic (dorsal) spine with deformity of 
vertebral bodies T6, T7, T8, T9, and T12 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

A separate 20 percent evaluation for degenerative joint 
disease of the lumbar spine with moderate limitation of 
motion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

